Citation Nr: 0312878	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of osteoarthritis of the lumbar spine, 
currently evaluated as 40 percent disabling.  

2.  Evaluation of residuals, fracture right great toe with X-
ray evidence of degenerative joint disease, currently 
evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the appellant's claims of entitlement to an 
increased rating for his osteoarthritis of the lumbar spine, 
currently evaluated as 40 percent disabling, and for 
residuals of a fracture of the right great toe with X-ray 
evidence of degenerative joint disease, currently rated as 
noncompensable.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claim without prejudicing his right to due process under law.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
therefore concludes that due process considerations mandate 
that the RO must consider the appellant's claim under the 
recent legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.   

The veteran's service-connected back condition is rated under 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  See 38 
C.F.R. § 4.71a.  During the course of the appeal, Diagnostic 
Code 5293 was revised, effective September 23, 2002.  
Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria more 
favorable to the veteran be applied, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In effect, the veteran should be 
evaluated under both sets of criteria, with the more 
advantageous one applied.  Id.  In this case, the veteran has 
not been informed of this change in the regulation, nor has 
his service-connected back condition been evaluated under the 
new criteria.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2002).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back and right foot disabilities.         

Therefore, this case must be remanded for the following 
reasons:

1.  The RO should comply with the VCAA, 
to include specifically notifying the 
veteran of what evidence he may submit 
to support his claim and assisting him 
in attempting to obtain all relevant 
evidence.

2.	The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, to include any 
VA treatment, who have provided 
treatment for his back and right foot 
since December 1998 which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.      

3.	Following completion of the foregoing 
development, the RO should then 
schedule the veteran for VA orthopedic 
and neurological examinations in order 
to determine the current nature and 
severity of his back and right foot 
disabilities.  In addition to 
addressing  range of motion, the 
examiner is requested to specifically 
address the extent, if any, of 
functional loss due to pain, 
incoordination, weakness, pain on 
flare-ups and fatigability with use.  
If feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must 
be made available to the examiner 
prior to the examination for review.      

4.	Thereafter, the RO should readjudicate 
the claim on appeal with consideration 
being given to both the new and old 
criteria for evaluating intervertebral 
disc syndrome.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided a Supplemental Statement of 
the Case (SSOC) which covers all 
evidence received since issuance of 
the last SSOC and which adequately 
informs the veteran of the new 
criteria for evaluating his back 
disability.  An appropriate period of 
time should be allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




